342 F.2d 994
65-1 USTC  P 9270
MT. MANSFIELD TELEVISION, INC., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 344, Docket 29352.
United States Court of Appeals Second Circuit.
Submitted Feb. 19, 1965.Decided Feb. 26, 1965.

A. Pearley Feen, Burlington, Vt., for plaintiff-appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Robert I. Waxman, Attorneys, Dept. of Justice (Joseph F. Radigan, U.S. Atty., District of Vermont, John H. Carnahan, Asst. U.S. Atty., of counsel), for defendant-appellee.
Before WATERMAN, FRIENDLY and HAYS, Circuit Judges.
PER CURIAM:


1
Taxpayer seeks reversal of judgment below against taxpayer in its unsuccessful suit to recover a sum paid to the Internal Revenue Service as a deficiency income tax for the calendar years 1957 and 1958.


2
The judgment for defendant is affirmed on the reasoned opinion of the district judge below, 239 F. Supp. 539 and on the authority of Starr's Estate v. Commissioner, 274 F.2d 294 (9 Cir.1959.)